18-3760
     Ashif v. Barr
                                                                                    BIA
                                                                              Poczter, IJ
                                                                           A205 014 432
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 20th day of October, two thousand twenty.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            PIERRE N. LEVAL,
10            RICHARD J. SULLIVAN,
11                 Circuit Judges.
12   _____________________________________
13
14   KHONDOKER ZUBAIR ASHIF,
15            Petitioner,
16
17                   v.                                          18-3760
18                                                               NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Thomas V. Massucci, New York, NY.
25
26   FOR RESPONDENT:                  Ethan P. Davis, Acting Assistant
27                                    Attorney General; Paul Fiorino,
28                                    Senior Litigation Counsel,
29                                    Katherine A. Smith, Trial
30                                    Attorney, Office of Immigration
31                                    Litigation, United States
32
 1                                 Department of Justice, Washington,
 2                                 DC.
 3
 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8       Petitioner Khondoker Zubair Ashif, a native and citizen

 9   of Bangladesh, seeks review of a November 28, 2018, decision

10   of the BIA affirming an October 27, 2017, decision of an

11   Immigration Judge (“IJ”) denying his application for asylum,

12   withholding   of   removal,   and       relief   under   the   Convention

13   Against Torture (“CAT”).      In re Khondoker Zubair Ashif, No.

14   A205 014 432 (B.I.A. Nov. 28, 2018), aff’g No. A205 014 432

15   (Immig. Ct. N.Y. City Oct. 27, 2017).            We assume the parties’

16   familiarity with the underlying facts and procedural history.

17       In lieu of filing a brief, the government moves for

18   summary denial and to stay briefing.             Rather than determine

19   if the petition is frivolous as required for summary denial,

20   Pillay v. INS, 45 F.3d 14, 16–17 (2d Cir. 1995), we construe

21   the government’s motion as an opposition brief and deny the

22   petition on the merits.

                                         2
 1       Ashif did not allege past persecution, and thus had the

 2   burden to establish eligibility for asylum by demonstrating

 3   a well-founded fear of        future      persecution.       See    8 C.F.R.

 4   § 1208.13(b)(2); Ramsameachire v. Ashcroft, 357 F.3d 169, 178

 5   (2d Cir. 2004).            This showing “requires that the alien

 6   present    credible    testimony       that    he   subjectively        fears

 7   persecution    and    establish       that    his fear is        objectively

 8   reasonable.”       Ramsameachire, 357 F.3d at 178.                A fear is

 9   objectively reasonable “even if there is only a slight, though

10   discernible, chance of persecution.”            Diallo v. INS, 232 F.3d
11   279, 284 (2d Cir. 2000).            On the other hand, a fear is not

12   objectively reasonable if it lacks “solid support” in the

13   record and is merely “speculative at best.”                Jian Xing Huang

14   v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005).

15       Under the circumstances of this case, we have reviewed

16   both the    IJ’s     and    BIA’s    decisions      “for    the     sake   of

17   completeness.”      Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
18   524, 528 (2d Cir. 2006).             We review factual findings for

19   substantial    evidence       and     questions     of     law     de   novo.

20   See Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

21   Having done so, we find no error in the agency’s determination
                                           3
 1   that Ashif failed to demonstrate an objectively reasonable

 2   fear of future persecution.

 3         Ashif asserts that following his arrival in the United

 4   States he was falsely chargedwith murder in Bangladesh, and

 5   that if he returns, the Bangladeshi authorities will arrest

 6   and torture him.      But while Ashif presented evidence showing

 7   that he is in fact being prosecuted in a criminal case in

 8   Bangladesh, his evidence also suggests that he is receiving

 9   adequate protections, in that a warrant was issued, he has an

10   attorney, and three of his co-defendants there              were arrested

11   but   released   on   bail.        Moreover,     although    the    country

12   conditions reports cited by Ashif reflect a politicized and

13   sometimes   corrupt    judiciary,        as   well   as   court   backlogs,

14   arbitrary and warrantless arrests by security forces, and

15   unjustified   detentions      of    opposition       leaders,     Ashif   has

16   presented no evidence to suggest that he himself would be

17   subject to such measures, particularly since he was not an

18   opposition leader.       Accordingly, his fear based on these

19   general country conditions is speculative at best.                 See Jian

20   Xing Huang, 421 F.3d at 129.

21
                                          4
 1          Significantly, Ashif did not allege that his brother or

 2   any of his other codefendants have suffered any physical harm

 3   while awaiting trial in Bangladesh.           See Melgar de Torres v.

 4   Reno, 191 F.3d 307, 313 (2d Cir. 1997) (holding that lack of

 5   harm    to     similarly-situated        family   members    undermines

 6   objective reasonableness of applicant’s fear).              And Ashif’s

 7   demonstrated lack of knowledge about the details of his case,

 8   and lack of action beyond hiring an attorney, further supports

 9   the conclusion that he lacks a reasonable fear of persecution

10   in connection with his pending criminal charges.

11          Since   Ashif’s   failure    to   demonstrate   an   objectively

12   reasonable fear of persecution is dispositive of his requests

13   for asylum, withholding of removal, and CAT relief, see

14   Lecaj v. Holder, 616 F.3d 111, 119 (2d Cir. 2010), the

15   petition for review is DENIED.              All pending motions and

16   applications are DENIED and stays VACATED.

17                                      FOR THE COURT:
18                                      Catherine O’Hagan Wolfe,
19                                      Clerk of Court




                                         5